Case 3:17-cv-05769-RJB Document 253-5 Filed 01/27/20 Page 1 of 2




        EXHIBIT E
        Case 3:17-cv-05769-RJB Document 253-5 Filed 01/27/20 Page 2 of 2




                                             Exhibit E
Email
Subject Line:
Legal Notice


Body text:
Attached is a legal notice concerning Nwauzor v. The GEO Group, Inc., a certified class action involving
civil immigration detainees at the Northwest Detention Center in Tacoma, Washington. We request that
you forward this notice by mail, email, or fax to anyone who participated in the Voluntary Work Program
at the Northwest Detention Center.


Recipients:
    1. Washington State Catholic Conference (WSCC)
    2. Catholic Relief Services
    3. Seattle Archdiocese
    4. Tacoma Community House
    5. World Relief Seattle
    6. Advocates for Immigrants in Detention Northwest (AIDNW)
    7. Evangelical Immigration Table
    8. Washington State Department of Social & Health Services Office of Refugee and Immigrant
        Assistance
    9. El Centro de la Raza
    10. OneAmerica
